Citation Nr: 1506201	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTROUCTION

The Veteran served on active duty from March 1963 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a decision review officer (DRO) in November 2009 and before the undersigned Veterans Law Judge (VLJ) in March 2011.  Transcripts of those hearings are of record.  

In June 2011, the Board remanded this case for additional development.  In April 2014, the Board denied service connection for hypertension and remanded the tinnitus claim.  The Veteran appealed the hypertension denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand, which set aside the portion of the April 2014 Board decision that denied service connection for hypertension, and remanded the matter for further adjudication consistent with the Joint Motion.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus was not shown in service and is unrelated to active duty service.



CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the duty to notify was satisfied by way of a March 2008 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  Here, the record includes service treatment records, post-service treatment records, VA examination reports, lay statements, and hearing testimony. 

The Veteran was afforded a VA examination in August 2011, and an addendum opinion was obtained in June 2014.  As such, there has been substantial compliance with the Board's prior June 2011 and April 2014 remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 116 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).

Finally, the Veteran has been afforded hearings before a DRO and a VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488 (2010).  Here, the DRO and VLJ identified the issue on appeal and relevant testimony concerning events in service and treatment history was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.

II. Analysis

The Veteran contends that he currently has tinnitus that is related to service, including acoustic trauma therein.  Specifically, he asserts that noise exposure   from service in proximity to a flight line caused his current tinnitus.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that tinnitus is not listed as a chronic disability under § 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Following a careful review of the record, the Board finds that service connection for tinnitus is not warranted. 

The Board concedes the presence of a current tinnitus disability, as the Veteran is competent to testify as to the presence of observable symptoms, such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Additionally, private treatment records dated in March 2007 show an assessment of tinnitus.  The Board also accepts that the Veteran experienced some degree of noise exposure in service, as the Veteran has submitted pictures showing him standing near aircraft. However, the most probative evidence indicates his tinnitus is not related to military service, including noise exposure therein.

A VA examiner opined in an August 2011 examination report that the Veteran's tinnitus is less likely as not related to service.  In support of the opinion, the examiner noted that in-service audiometric testing in September 1965 revealed normal hearing sensitivity, and that August 1966 audiometric testing for purposes  of separation also revealed normal hearing, consistent with the September 1965 results.  The examiner also noted that service treatment records are silent for reports or complaints of tinnitus, and the first complaint is not shown in the record until 2007.  

In a June 2014 addendum, a VA examiner further noted that, in addition to showing a normal sensitivity range, the in-service testing did not show significant threshold changes.  The examiner found no objective evidence of noise injury to support an association between the tinnitus and noise exposure, and noted that   there is no scientific basis to conclude that the tinnitus is the result of a latent, undiagnosed noise injury.  Such a conclusion, the examiner found, "would negate the objective evidence within record."  It was also noted that the Veteran reported delayed onset of his bilateral constant tinnitus.  Thus, the June 2014 VA examiner also concluded that the Veteran's tinnitus was less likely as not incurred in or caused by service.

As the August 2011 VA opinion and June 2014 addendum were cumulatively based on a review of the claims file, physical examination of the Veteran, and supported by adequate rationale, they are afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the June 2014 examiner      also noted that the etiology of the condition of tinnitus is unknown and cannot be determined on the basis of the available evidence without resorting to mere speculation, such a finding does not negate the unequivocal conclusion offered      by the examiner that tinnitus was less likely related to service.  In other words, although the examiner may not know what caused the Veteran's tinnitus after service, the examiner was confident that it was not service-related in the absence of objective evidence that a noise injury occurred in service.  

The Veteran has also submitted a private opinion in support of his claim.  In a September 2009 statement, an ear, nose, and throat specialist (ENT) stated that     "it  is very likely that" the Veteran's moderate, high frequency hearing loss with associated tinnitus "is a result of excessive noise exposure, such as working on     the flight line at an airfield."  Notwithstanding the fact that the opinion does not provide a nexus between the Veteran's service and tinnitus, but rather a link between excessive noise exposure and hearing loss, there is no indication that the examiner reviewed pertinent medical records or was otherwise familiar with the Veteran's pertinent medical history, to include an absence of objective findings of hearing loss in service and some occupational noise exposure post service.  

Furthermore, the September 2009 statement is contradicted or inconsistent with other evidence or record.  For instance, while the ENT stated in the September 2009 opinion that audiometric testing of the Veteran in March 2007 revealed thresholds ranging from "normal to moderate[] hearing loss in the highest frequencies," the same physician in a contemporaneous March 14, 2007 record actually noted        that audiometric testing demonstrated hearing loss that is "mild in the highest frequencies only" (emphasis added).  The physician again noted, "His hearing loss is very mild."  The Board also notes that the examiner qualified his opinion with     a statement that "[o]ther, additional noise exposure could also attribute to this problem," and actually appears to consider the Veteran's tinnitus as secondary to hearing loss, as in both the March 2007 and September 2009 statements, the tinnitus is described as associated with hearing loss.  In any event, given the inconsistencies and failure to consider audiological findings in service, as well as a lack of rationale, the Board accords the September 2009 opinion little, if any, probative value.  See Nieves, supra.  

Furthermore, while the Veteran himself asserts that his tinnitus is related to service, he has not been shown to have the requisite medical training to render an etiological opinion on the etiology of his tinnitus.  In this regard, tinnitus can be caused by various factors including trauma, disease, and ototoxic medications, and determining the etiology of tinnitus requires medical expertise.  Thus, the Veteran's opinion as to the etiology of his tinnitus is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

To the extent that the Veteran has alleged an onset of tinnitus in service and recurring since, his statements are not persuasive.  In this regard, the Veteran affirmatively denied hearing loss and running ears upon separation in August 1966, and did not otherwise report ringing in the ears.  Further, while the Veteran checked "yes" to "Ear, nose or throat trouble," on September 1965 and August 1966 reports of medical history, he did not report ear problems, but rather, a history of strep throat.  The Board finds it likely that had the Veteran experienced tinnitus during or since service, he would have reported it during any of the foregoing examinations.  Moreover, the Veteran has also provided inconsistent reports as to the onset and duration of his tinnitus.  For instance, during his November 2009 DRO hearing, the Veteran denied first noticing tinnitus in service, stating that "I think it started later."  However, he further testified that, "I had it for years.  I finally went to the doctor about it...three or four or five years ago."  Then, during the March 2011 Board hearing, the Veteran testified that, at times he had tinnitus in service, but that it was not constant, and that he cannot really remember back that far.  He also testified that the ringing started shortly after service "but it was never quite that bad."  Then, " it really got real bad a few years ago and that's when I thought I could go and get something done..."  

The Board notes that on his initial November 2007 application for VA compensation, the Veteran reported an onset of tinnitus in 2006.  Consistent with that initial report are private treatment records, including a private February 2005 record showing that on review of systems pertaining to the ears, nose, and throat, the Veteran reported post nasal drip, but did not report any tinnitus.  Then, during March 2007 private treatment, the Veteran reported a high-pitched tone in his ears "which has been present several months."  At that time, he did not otherwise report a lengthy or     past history of ringing in his ears, and the stated onset of several months prior is consistent with his initial report that tinnitus began in 2006.  Interestingly, during a June 2007 cardiology visit, it was noted that the Veteran "was previously on aspirin but has stopped taking it because it was causing 'ringing in his ears' and he was seen by an ENT doctor.  With the stoppage of his aspirin (baby aspirin), his ringing has resolved."  Then, private records dated in February 2008 and January 2010 show that on review of systems, the Veteran expressly denied tinnitus, although tinnitus was included on the problem list.  VA treatment notes dating from March 2009 and June 2011 also show active problems to include intermittent tinnitus.

Regardless, given the denial of ear problems upon separation from active service,      as well as the Veteran's report of other symptoms excluding tinnitus in February   2005, his report of a history of tinnitus for "several months" in March 2007, and his November 2007 report of an onset of tinnitus in 2006, the Board finds any contention that he has suffered from tinnitus that began in service and continued since lacks credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

In summary, the preponderance of the probative evidence indicates that the Veteran's current tinnitus did not arise in service and that it is not related to service.  Accordingly, the claim for service connection for tinnitus is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran asserts that his currently-diagnosed hypertension is related to his period of active service.  Specifically, in his May 2010 substantive appeal, he asserted that stress and herbicide exposure in service contributed to his hypertension.

Service personnel records confirm that the Veteran served in Vietnam from November 1965 to November 1966; therefore, herbicide exposure is presumed.  Additionally, current medical records show a diagnosis of and treatment for hypertension since approximately 1998.  As noted by the parties to the Joint Motion, a study by the National Academies of Science (NAS) Institute of Medicine Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010") found limited or suggestive evidence of an association between herbicide exposure and hypertension.  

However, such condition was not added by the Secretary to the list of disabilities presumed to be related to herbicide exposure at that time or following the NAS report titled: Veterans and Agent Orange: Update 2012 (hereinafter, "Update 2012").  It was reasoned by the Secretary that while some studies have reported an increased incidence of hypertension, others have found no increase and that the two environmental studies providing evidence of an increased risk since Update 2010 were limited by the design of the study or the type of assay used to measure the exposure.  79 Fed. Reg. 20308-10 (Apr. 2014).  

In light of the above and in accordance with the Joint Motion, the Board finds a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as    to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or is otherwise related to service, to include presumed herbicide exposure therein.  The rationale for any opinion expressed should be set forth.  With respect to whether the Veteran's hypertension is related to herbicide exposure in Vietnam, the examiner may rely on medical knowledge and treatise information, but may not rely solely on the fact hypertension is not presently on the VA Agent Orange presumptive disability list.  

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


